Exhibit 10.1

 

 

LOGO [g916168g87t18.jpg]

 

April 28, 2015

 

Joseph D’Amico

Dear Joe:

On behalf of Apollo Education Group, Inc. (“Apollo”, “Company”), it is a
pleasure to extend you this offer of employment for a temporary role. In this
role, you will serve as Interim Chief Financial Officer (“Interim CFO”)
commencing effective on the date that the Company’s current Chief Financial
Officer resigns, which is expected to be May 15, 2015. Prior to such time, you
will serve the Company in a transitional role. This position will report to
Gregory Cappelli, Chief Executive Officer.

The expected start date for this temporary employment will be April 27, 2015 and
expected end date will be November 30, 2015.

We are pleased to offer you the following compensation. The descriptions below
highlight the compensation you are entitled to receive.

 

Monthly Salary

Management will recommend to the Compensation Committee that you be provided a
monthly salary of $80,000, less required tax withholdings, payable on a
bi-weekly basis in arrears.

 

You will not be eligible to participate in the Executive Officer Performance
Incentive Plan or any other bonus plan of Apollo or its subsidiaries.

Housing Stipend Management will recommend to the Compensation Committee that you
receive a monthly housing stipend of $2,500, less required tax withholdings.
Restricted Stock Unit Award Management will recommend to the Compensation
Committee that you be provided with a restricted stock unit (“RSU”) award for
this temporary period of employment with a grant date fair market value of
$300,000, subject to your continued employment with the Company on the
applicable grant date (the “RSU Grant Date”). This RSU award will vest, and the
shares of the Company’s Class A common stock underlying those units shall be
concurrently issued on, November 30, 2015, subject to your continued employment
with the Company through such date. Notwithstanding the foregoing, such vesting
and issuance shall be accelerated if, after the RSU Grant Date, your employment
is voluntary or involuntary terminated, in each case, other than for “Cause” (as
defined in the Company’s 2000 Stock Incentive Plan, as amended and restated)
after a permanent chief financial officer is hired, subject to your (i)
delivering an effective and enforceable general release to the Company within 30
days of your termination and (ii) agreeing to provide any transition services
reasonably requested by Apollo between the date the permanent chief financial
officer is hired and November 30, 2015.

 

 

LOGO [g916168g98x15.jpg]



--------------------------------------------------------------------------------

LOGO [g916168g87t18.jpg]

 

 

 

You and the Company agree that this RSU will be structured to comply with the
short-term deferral exemption under Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”), so as to not be subject to Section 409A.
Benefits As a temporary employee, you will not be eligible to participate in any
of Apollo’s employee benefit plans, programs, or arrangements, including, but
not limited to, health care plans, 401(k) plan, UShare profit sharing program,
deferred compensation plan and Educational Assistance Plan. Severance Benefits
Because your employment is being established as a temporary employment
engagement, the end of this employment is not considered to be an involuntary
termination under the Senior Executive Severance Pay Plan (“Severance Plan”),
which means that you will not be eligible to receive severance benefits under
the Severance Plan or any other arrangement in connection with your employment
as Interim CFO.

In addition to the compensation terms described above, the following terms will
also apply during this temporary employment:

 

Cooperation Apollo will provide reimbursement for any reasonable expenses
actually incurred in providing cooperation to Apollo, including by providing
truthful information and testimony as reasonably requested by Apollo, with
regard to any claim asserted by or against Apollo or its subsidiaries as to
which you have relevant knowledge and, in situations where you are not a named
defendant in the claim, Apollo will also provide a reasonable rate of pay per
hour for time spent in providing such services. Indemnification

Apollo agrees to indemnify you to the maximum extent permitted by Section 10-856
of the Arizona Revised Statutes, Article 5 of the University of Phoenix Bylaws,
and Section 5.14 of the Apollo Bylaws in regard to your service as Interim CFO.

 

As set forth in the Separation Agreement and General Release and Waiver of
Claims with the Company that you executed on September 12, 2013 (the “Separation
Agreement”), your rights under Section 13(c) of the Employment Agreement (as
defined in the Separation Agreement) remain in force in accordance with their
terms.

Nothing in this letter shall restrict in any way your rights or Apollo’s rights,
which rights are hereby expressly reserved by each, to terminate employment at
any time for any reason, with or without cause, subject to applicable law.

Please note that the terms of this offer do not affect the terms of your
outstanding equity awards (other than the RSU award described herein), and such
other equity awards shall remain outstanding subject to all of their terms and
conditions.

Your employment will be subject to all terms and conditions contained in the
current version of the Employee Handbook.

 

 

LOGO [g916168g98x15.jpg]



--------------------------------------------------------------------------------

LOGO [g916168g87t18.jpg]

 

 

Should you have any questions concerning any part of this offer, please call
Fred Newton at (602) 557-1703.

Sincerely,

/s/ Gregory Cappelli

Gregory Cappelli

Chief Executive Officer

Apollo Education Group

 

I accept this offer as presented.

/s/ Joseph D’Amico

April 28, 2015        

Joseph D’Amico Date

 

 

LOGO [g916168g98x15.jpg]